Citation Nr: 1700952	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a dental disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceedings has been associated with the record. 

In February 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 


FINDING OF FACT

Periodontal disease with tooth loss is not considered a disability for VA compensation purposes.


CONCLUSION OF LAW

As periodontal disease with tooth loss may not be service-connected for VA compensation purposes, the claim on appeal must be denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As discussed below, the facts are not in dispute and it is clearly shown that the Veteran does not have a dental disorder for which VA compensation is payable.  Accordingly, neither the duty to notify nor the duty to assist applies because the issue presented is solely one of statutory interpretation and the claim must be denied as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the claimant in substantiating the claim). 
Moreover, because the periodontal disease claim is being denied as a matter of law, no further development of the claim is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (deficiency of VCAA notice is not prejudicial when a benefit could not be awarded as a matter of law); Manning v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

In any event, the Veteran was provided with VCAA notice in September 2009.  The claim was last readjudicated in a Supplemental Statement of the Case (SSOC) issued in July 2014.  Moreover, all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records (STRs) and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Furthermore, the Veteran was afforded a Board hearing in March 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2016); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

In February 2014, the Board remanded the appeal to obtain outstanding treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that the Board may proceed to the merits of the claim.  


II.  Dental Disability

The Veteran seeks service connection for a dental disability, which he described as tooth loss due, bad breath, frequent infection, and bleeding and sore gums at his Board hearing.  The Veteran contends that his dental disability is secondary to his service-connected diabetes mellitus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381. 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Private dental records reflect bleeding from the gums, heavy plaque, and tissue inflammation.  December 2009 VA treatment records show that the Veteran has chronic advanced periodontitis.  His prognosis was hopeless and teeth extraction was recommended.  In January 2010, Dr. R.O., a private dentist, wrote that the diabetes mellitus has been associated in the dental literature with an increase incidence and severity of periodontal disease, periodontal bone loss, and periodontal infections.  The Veteran had moderate periodontal disease when he entered Dr. R.O.'s practice.  The prospect of tooth loss and dentures had been discussed with the Veteran.

Nonetheless, no matter what the theory of entitlement, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916, such as impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, and limited motion of the temporomandibular articulation.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161.  In the rating decision on appeal, the RO denied the dental claim based on treatment purposes.  However, in the December 2009 notice of disagreement, the Veteran disagreed with the denial of compensation benefits.  The Veteran has perfected his appeal under a theory of service connection for compensation benefits, and the Statement of the Case (SOC) and SSOC have adjudicated the Veteran's claim under a theory of service connection for compensation benefits.  The Veteran has not argued that he is seeking treatment instead.  This appeal has been developed solely on the basis of entitlement to VA compensation based on a grant of service connection.  Thus, the issue of entitlement to eligibility for VA dental treatment on an outpatient basis is not before the Board. 

In this case, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is post-service evidence of loss of teeth, there is nothing to suggest that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

For secondary service connection, the Veteran must have a "current dental disability," which must be a disability such as tooth loss caused by bone loss of the maxilla or mandible due to trauma or disease or TMJ dysfunction.  The Veteran does not have a "current dental disability" for service-connected compensation purposes. 

While service connection may be established for treatment purposes for replaceable missing teeth and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes. 

Accordingly, as service connection for a dental disability, for compensation purposes, is not legally permitted, this claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 426.









ORDER

Entitlement to service connection for a dental disability, to include as secondary to diabetes mellitus, is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


